The 8th section of the act of assembly, (Dig. 38-yl expressly recognizes the master’s right to the services of the apprentice, and to the “custody and keeping of the apprentice,” and to “take and hold him or her,” &c. Having the power to take and hold and keep the servant for the purpose of obtaining the benefit of his services to which the act acknowledges his right, the mode of executing this power is not by brute force but by those ordinary remedies of the law provided for the recovery of property to which a man is entitled—and by which through the peaceful instrumentality of legal process he takes his property from another who has illegally deprived him of it. The remedy furnished by the act of assembly is not adequate for this purpose—it gives him compensation in damages for enticing away or harboring his apprentice, but it does not restore that apprentice to his custody.
Judgment of non suit, on the first ground taken by the deft’s, counsel; the court intimating an opinion that the plffi was nevertheless entitled to the unexpired time of the apprentice.